UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For Quarterly Period Ended September30, 201 4 Or ☐ Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Transition Period From to Commission File Number 0-14602 CYANOTECH CORPORATION (Exact name of registrant as specified in its charter) NEVADA 91-1206026 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 73-4460 Queen Kaahumanu Hwy. #102, Kailua-Kona, HI 96740 (Address of principal executive offices) (808) 326-1353 (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes☐No☒ Number of common shares outstanding as of November10, 2014: TitleofClass SharesOutstanding Common stock - $0.02 par value CYANOTECH CORPORATION FORM10-Q INDEX PARTI.FINANCIALINFORMATION Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September30, 2014 and March31, 2014 3 Condensed Consolidated Statements of Operations for the three and six month periods ended September30, 2014 and2013 September30,2013and 2012 4 Condensed Consolidated Statements of Cash Flows for the six month periods ended September30, 2014 and2013 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) CYANOTECH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands except par value and number of shares) (Unaudited) September 30, March 31, 4 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $6 at September 30, 2014 and $6 at March 31, 2014 Inventories, net Deferred tax assets Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Restricted cash Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ Customer deposits 34 30 Accounts payable Accrued expenses Total current liabilities Long-term debt, excluding current maturities Deferred rent 8 8 Total liabilities Commitments and contingencies Stockholders’ equity: Common stock of $0.02 par value, shares authorized 50,000,000; 5,516,999 shares issued and outstanding at September 30, 2014 and 5,488,038 shares at March 31, 2014 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 CYANOTECH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Six Months Ended September 30, 3 3 NET SALES $ COST OF SALES Gross profit OPERATING EXPENSES: General and administrative Sales and marketing Research and development Loss on disposal of equipment and leasehold improvements 3 21 13 26 Total operating expenses Income (loss) from operations ) Interest expense, net ) Income (loss) before income tax ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ $ $ ) $ NET INCOME (LOSS) PER SHARE: Basic $ $ $ ) $ Diluted $ $ $ ) $ SHARES USED IN CALCULATION OF NET INCOME (LOSS) PER SHARE: Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 4 CYANOTECH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended September 30, 3 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Loss on disposal of equipment and leasehold improvements 13 26 Depreciation and amortization Amortization of debt issue costs and other assets 24 22 Share based compensation expense Reduction of inventory reserve (1 ) (3 ) Deferred income tax (benefit) provision ) Net (increase) decrease in assets: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Net increase (decrease) in liabilities: Customer deposits 4 34 Accounts payable Accrued expenses ) Deferred rent — (2 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from restricted cash Investment in equipment and leasehold improvements ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on long-term debt ) ) Proceeds from stock options exercised 32 31 Net cash (used in) provided by financing activities ) 2 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes $ — $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 CYANOTECH CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September30, 2014 (Unaudited) 1. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information pursuant to the instructions to Form10-Q and Regulation S-X of the Securities and Exchange Commission (SEC). These interim condensed consolidated financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Operations, and Condensed Consolidated Statements of Cash Flows for the periods presented in accordance with GAAP. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full fiscal year. The Condensed Consolidated Balance Sheet as of March31, 2014 was derived from the audited financial statements. These condensed consolidated financial statements and notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended March31, 2014, contained in the Company’s annual report on Form10-K as filed with the SEC on June27, 2014. The accompanying condensed consolidated financial statements include the accounts of Cyanotech Corporation and its wholly owned subsidiary, Nutrex Hawaii,Inc. (“Nutrex Hawaii” or “Nutrex”, collectively the “Company”). All significant intercompany balances and transactions have been eliminated in consolidation. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of any contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the periods reported. Management reviews these estimates and assumptions periodically and reflects the effect of revisions in the period that they are determined to be necessary. Actual results could differ from those estimates and assumptions. Recent Accounting Pronouncements In May 2014, the FASB issued ASU 2014-09, "Revenue from Contracts with Customers", which will supersede most existing U.S. GAAP revenue recognition guidance. This new standard requires an entity to recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which an entity expects to be entitled in exchange for those goods or services. In addition, ASU 2014-09 contains expanded disclosure requirements relating to the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. ASU 2014-09 is effective for fiscal periods beginning after December 15, 2016 and permits the use of either the full retrospective or cumulative effect transition method. Early adoption is not permitted. We have not yet selected a transition method and are evaluating the impact that this new standard will have on our consolidated financial statements. 2. INVENTORIES Inventories are stated at the lower of cost or market. Cost is determined by the first-in, first-out method. Inventories consist of the following: September 30, 4 March 31, 4 (in thousands) Raw materials $ $ Work in process Finished goods(1) Supplies $ $ Net of reserve for obsolescence of $5,000 and $6,000 at September30, 2014 and March31, 2014, respectively. 6 The Company recognizes abnormal production costs, including fixed cost variances from normal production capacity, as an expense in the period incurred. There were no abnormal production costs charged to cost of sales for the three months ended September30, 2014 and $81,000 of abnormal production costs charged to cost of sales for the six months ended September30, 2014. There were no abnormal production costs charged to cost of sales for the three and six months ended September30, 2013. 3. EQUIPMENT AND LEASEHOLD IMPROVEMENTS , NET Equipment and leasehold improvements are stated at cost. Depreciation and amortization are provided using the straight-line method over the estimated useful lives for equipment and furniture and fixtures, or the shorter of the land lease term or estimated useful lives for leasehold improvements as follows: Equipment (in years) 3to10 Furniture and fixtures (in years) 3 to 7 Leasehold improvements (in years) 10 to 25 Equipment and leasehold improvements consist of the following: September 30, 4 March 31, 4 (in thousands) Equipment $ $ Leasehold improvements Furniture and fixtures Less accumulated depreciation and amortization ) ) Construction-in-progress Equipment and leasehold improvements, net $ $ The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. Recoverability of these assets is measured by a comparison of the carrying amount to forecasted undiscounted future cash flows expected to be generated by the asset. If the carrying amount exceeds its estimated future cash flows, then an impairment charge is recognized to the extent that the carrying amount exceeds the asset’s fair value. Management has determined no asset impairment existed as of September30, 2014. The Company recognized a loss on disposal of assets in the amount of $3,000 and $13,000 for the three and six months ended September30, 2014, respectively. The Company recognized a loss on disposal of assets in the amount of $21,000 and $26,000 for the three and six months ended September30, 2013, respectively. The Company has capitalized $57,000 and $112,000 of interest for the three and six months ended September30, 2014, respectively. $55,000 and $98,000 of interest was capitalized for the three and six month period ended September30, 2013. 4. ACCRUED EXPENSES Accrued expenses consist of the following: September 30, 4 March 31, 4 (in thousands) Wages and profit sharing $ $ Customer rebates 55 Other expenses $ $ 5. LONG-TERM DEBT Long-term debt consists of the following: September 30, 4 March 31, 201 4 (in thousands) Term loans $ $ Less current maturities ) ) Long-term debt, excluding current maturities $ $ 7 Term Loan Agreements The Company executed a loan agreement with a lender providing for $5,500,000 in aggregate credit facilities (the “Loan”) secured by substantially all the Company’s assets, pursuant to a Term Loan Agreement dated August14, 2012 (the “Loan Agreement”). The Loan Agreement is evidenced by promissory notes in the amounts of $2,250,000 and $3,250,000, the repayment of which is partially guaranteed under the provisions of a United States Department of Agriculture (“USDA”) Rural Development Guarantee program (the “Guarantees”). The proceeds of the Loan will be used to acquire new processing equipment and leasehold improvements at its Kona, Hawaii facility. The provisions of the Loan require the payment of interest only for the first 12 months of the term; thereafter, and until its maturity on August14, 2032, the obligation fully amortizes over nineteen (19) years. Interest on the Loan accrues on the outstanding principal balance at an annual variable rate equal to the published Wall Street Journal prime rate (3.25% at September30, 2014) plus 1.0% and is adjustable on the first day of each calendar quarter and fixed for that quarter. At no time shall the annual interest rate be less than 5.50%. The Loan has a prepayment penalty of 5% for any prepayment made prior to the first anniversary of the date of the Loan Agreement, which penalty is reduced by 1% each year thereafter until the fifth anniversary of such date, after which there is no prepayment penalty. The balance under this Loan was $5,328,000 at September30, 2014. Proceeds from the Loan are classified as restricted cash until drawn upon to acquire new processing equipment and leasehold improvements. The Loan includes a one-time origination and guaranty fee totaling $214,500 and an annual renewal fee payable in the amount of 0.25% of the USDA guaranteed portion of the outstanding principal balance as of December31 of each year, beginning December31, 2012. The USDA has guaranteed 80% of all amounts owing under the Loan. The Company is subject to financial covenants and customary affirmative and negative covenants. The Company was in compliance with these financial covenants at September30, 2014. The Company has three equipment loans with John Deere credit providing for $103,000 in equipment financing; these loans are payable in 48 equal monthly principal payments. At September30, 2014 and March31, 2014, the total outstanding combined balance was approximately $29,000 and $42,000, respectively. The equipment loans mature at various dates between May2015 and June2016. The loans are at a 0% rate of interest and are net of unamortized discount of $1,000 and $1,000 at September30, 2014 and March31, 2014, respectively. In September2011, the Company executed a Term Loan Agreement with Nissan Motor Acceptance Corporation providing for $23,000 in equipment financing, secured by the equipment. The Term Loan has a maturity date of September13, 2016 and is payable in 60 equal monthly principal payments. The interest rate under this Term Loan is 0%. Imputed interest at a rate of 2% (cash discount offered by seller) has been recorded and is being amortized as interest over the term of the loan. The balance outstanding under the Term Loan was $9,000 and $12,000 at September30, 2014 and March31, 2014, respectively, less the unamortized discount of $200 and $300 at September30, 2014 and March31, 2014, respectively. Future principal payments under the term loan and capital lease agreements as of September30, 2014 are as follows: Payments Due (in thousands) Next 12 Months $ Year 2 Year 3 Year 4 Year 5 Thereafter Total principal payments $ 8 6. LEASES The Company leases facilities, equipment and land under operating leases expiring through 2035. The land lease provides for contingent rentals in excess of minimum rental commitments based on a percentage of the Company’s sales. Management has accrued for the estimated contingent rent as of September30, 2014. Future minimum lease payments under all non-cancelable operating leases at September30, 2014 are as follows: Payments Due (in thousands) Next 12 Months $ Year 2 Year 3 Year 4 Year 5 Thereafter Total minimum lease payments $ 7. COMMITMENTS AND CONTINGENCIES On September12, 2012, the Company entered into an agreement with ThyssenKrupp Industrial Solutions (USA), Inc. (“TKIS”), formerly Uhde Corporation of America, for the purchase of supercritical carbon dioxide extraction equipment to be used in the processing of its natural astaxanthin (“Equipment”). Pursuant to the terms of the agreement, TKIS will build, ship and provide assistance in installing the Equipment. The Equipment, which was originally scheduled for delivery approximately 14 months from the date of the agreement, is now scheduled for a delivery in the third quarter of this fiscal year. The Company will pay TKIS an aggregate of $3,222,000 for the equipment and services, of which $645,000 remains unpaid as of September30, 2014. Progress payments through September30, 2014 of $2,577,000 have been classified in construction in progress in the consolidated balance sheet. The Company is subject to legal proceedings and claims from time to time in the ordinary course of business. Although management cannot predict with certainty the ultimate resolution of legal proceedings and claims asserted against the Company, management does not believe that any currently pending legal proceeding to which the Company is a party is likely to have a material adverse effect on its business, results of operations, cash flows or financial condition. We have previously disclosed the negative effect of the legal costs of one pending patent lawsuit against the Company and a related administrative proceeding initiated by the Company to challenge the validity of the patent which is the subject of the lawsuit. –––’–’ Our legal costs grew significantly in the first quarter of this fiscal year due to costs related to development of reports by our medical and economic experts, the extension of discovery and deposition deadlines, and costs related to preparation for the oral hearing with the Patent Trial and Appeal Board (“PTAB”) on our Inter Partes Review (see Risk Factors , pages 14-15, and discussion of increase in Operating Expenses , page 16-17). Patent litigation and Inter Partes Review matters : On June 29, 2012, U.S.Nutraceuticals LLC, d/b/a Valensa International [“ Valensa ”] and The Board of Trustees of the University of Illinois [the “ Patent Owner ”] filed a lawsuit against Cyanotech Corporation and Nutrex Hawaii, Inc. in the U.S. District Court for the Middle District of Florida, Ocala Division (the “ Litigation ”) primarily alleging infringement of U.S. patent no. 5,527,533 2 (the “ ’533 Patent ” or “ Patent ”). In an effort by the Company to accelerate a determination of the invalidity of the ‘533 Patent, the Company petitioned the PTAB of the U. S. Patent and Trademark Office on June 28 and 29, 2013 to conduct an administrative review of the validity of the ‘533 Patent, as challenged in our Petition; PTAB instituted an Inter Partes Review of 18 of the 27 Claims within the ‘533 Patent on December 19, 2013 (“ IPR ”). The Patent Owner is the respondent in the IPR. 1 Form 10-K, Item 3 – Legal Proceedings, dated March 31, 2014 (filed June 27, 2014), Form 8-K, Item 8.01 – Other Events, dated June 30, 2013 (filed August 26, 2013); and Forms 10-Q for the quarter ended September 30, 2013 (see Item 2 – Management’s Discussion and Analysis, Operating Expenses , page 16); and Form 10-Q/A (filed February 14, 2014) for the quarter ended December 31, 2013 (see Item 2 – Management’s Discussion and Analysis, Operating Expenses , page 16). 9 (a) Factual Basis : (i) The product involved in the Litigation and the Inter Partes Review is a natural health supplement called astaxanthin (“ Astaxanthin ”) which the Company grows and harvests, and in different forms markets, and sells to wholesalers, retailers and consumers. Valensa is Patent Owner’s licensee of certain rights under the ‘533 Patent and was one of the Company’s domestic wholesale customers for several years until the expiration of its supply contract with us and after it was given a 12-month notice in December 2011 that our Company would no longer sell bulk product to Valensa and to other domestic bulk customers. Valensa manufactures, markets and sells products containing Astaxanthin to wholesalers and retailers. (ii) All Claims within the ‘533 Patent are “method of treating” claims. The ‘533 Patent is generally described in the “Field of Invention” section as a method for retarding and ameliorating certain specified diseases, injuries or damage (“condition”) by administering a therapeutically-effective amount of Astaxanthin to an individual suffering from the condition. The ‘533 Patent includes 27 Claims pertaining to: retinal damage; retinal injury; neuronal damage to a retina; age-related macular degeneration; ischemic or intraocular pressure-related disease of a retina; inflammatory disease of a retina; a free radical-induced injury to the central nervous system or comprised of a traumatic or an ischemic injury; a degenerative disease; or a degenerative central nervous system disease of a brain or spinal cord. Patent Owner and Valensa assert that all 27 Claims under the ‘533 Patent are valid. The Company asserts that all 27 Claims are invalid and therefore the entire ‘533 Patent is invalid. (iii) Patent Owner and Valensa allege in the Litigation, but the Company denies, that the scope of the ‘533 Patent method claims extends to, and its 27 Claims apply to, our manufacturing, marketing and sales of Astaxanthin as a nutritional supplement. Patent Owner and Valensa allege, but the Company denies, that the Claims of the ‘533 Patent broadly cover “eye health,” although those particular words do not appear in the ‘533 Patent. The Company alleges that whether one or all Claims within the ‘533 Patent are determined to be valid, no Claim was infringed by any of our manufacturing, marketing or sales of Astaxanthin products and we have not induced anyone to infringe the Patent. (iv) Fact discovery concluded in July 2014. Expert discovery and advice of counsel discovery will conclude in November 2014. Based upon new evidence discovered in the course of the discovery process, the federal court granted leave to the Company to file both Third Amended Counterclaims (filed on September 16, 2014) and Fourth Amended Counterclaims (filed on October 6, 2014). Plaintiffs responded to the Fourth Amended Counterclaims on October 17, 2014. The patent in dispute expired October 27, 2014. Trial remains scheduled for the Court's docket on March 2, 2015. (b) Relief Sought by Patent Owner and Valensa : (i) a declaration of patent infringement; (ii) a declaration that the patent infringement was intentional; (iii) a preliminary and a permanent injunction barring us and our employees and affiliates from infringing the ‘533 Patent 3 ; (iv) damages for infringement, plus interest and plus treble damages for willful infringement; (v) an award of attorneys’ fees and costs of suit, plus interest; and (vi) any further relief awarded by the Court. (c) Relief Sought by Company : (i) a declaration of invalidity and unenforceability based on original patentability or on patent misuse; (ii) a declaration of non-infringement; (iii) a declaration of unfair competition under Hawaii law and under the Federal Lanham Act; (iv) a determination that this case is exceptional , thereby entitling the Company to recover its attorneys’ fees; (v) an award of compensatory damages to Company; (vi) an award of statutory damages under Hawaii law; (vii) an order that Patent Owner and Valensa pay over all of their unlawful profits to Company; (viii) an order to Patent Owner and Valensa to destroy all materials (e.g., advertising materials) in the possession or control of either Patent Owner and Valensa which have been determined to be false; (ix) an injunction against Patent Owner and Valensa from continuing any methods of competition declared to be in violation of Hawaii law or the Lanham Act; and (x) any further relief awarded by the Court. The Court records of the Litigation 4 and the filings in the Inter Partes Review 5 can be found as indicated in the respective footnotes. An oral hearingbefore PTAB was heldon July 16, 2014. Absent good cause for an extension, PTAB must issue its ruling within one year after the IPR was instituted. A ruling is expected by December 19, 2014. 2 The “533 Patent was granted on June 16, 1996; it expired on October 27, 2014. 3 The Patent expired October 27, 2014 and, accordingly, the claims for prospective injunctive relief are now moot. 4 See: U.S. District Court for the Middle District of Florida, Case No.5:12-cv-366, the public files for which are available at www.pacer.gov by referencing the Middle District of Florida and the specific Case No.5:12 CV 366, although access is subject to government charges for such access. 5 See: the Patent Trial and Appeal Board of the U.S. Patent and Trademark Office, the public files for which are available at https://ptabtrials.uspto.gov/ by entering “5527533” in the block for “Patent Number” and then clicking “Search.” 10 8. SHARE-BASED COMPENSATION The Company accounts for share-based payment arrangements using fair value. If an award vests or becomes exercisable based on the achievement of a condition other than service, such as for meeting certain performance or market conditions, the award is classified as a liability. Liability-classified awards are remeasured to fair value at each balance sheet date until the award is settled. The Company currently has no liability-classified awards. Equity-classified awards, including grants of employee stock options, are measured at the grant-date fair value of the award and are not subsequently remeasured unless an award is modified. The cost of equity-classified awards is recognized in the statement of operations over the period during which an employee is required to provide the service in exchange for the award, or the vesting period. All of the Company’s stock options are service-based awards, and because the Company’s stock options are “plain vanilla,” as defined by the U.S. Securities and Exchange Commission in Staff Accounting Bulletin No.107, they are reflected only in equity and compensation expense accounts. As of September30, 2014, the Company had three equity-based compensation plans: the Independent Director Stock Option and Restricted Stock Grant Plan (the “2014 Directors Plan”); the 2005 Stock Option Plan (the “2005 Plan”); and the 2004 Independent Director Stock Option and Stock Grant Plan (the “2004 Directors Plan”). The Company’s equity based compensation plans provide for the awarding of stock options and shares of restricted common stock for eligible employees, certain outside consultants and independent directors. On August 28, 2014, the Company’s shareholders approved the 2014 Directors Plan. This plan authorizes the Board of Directors to provide additional incentive to the Company’s independent directors through equity based compensation in the form of stock options and restricted stock. Awards under the 2014 Directors Plan are limited to the authorized amount of 350,000 shares. As of September 30, 2014, there were 333,439 shares available for grant under the 2014 Directors Plan. Under the 2005 Plan, eligible employees and certain independent consultants may be granted options to purchase shares of the Company’s common stock. The shares issuable under the 2005 Plan will either be shares of the Company’s authorized but previously unissued common stock or shares reacquired by the Company, including shares purchased on the open market. As of September30, 2014, there were 395,148 options available for grant under the 2005 Plan. The 2004 Directors Plan was terminated on August 28, 2014. As a result, no additional awards will be issued under this plan The following table presents shares authorized, available for future grant and outstanding under each of the Company’s plans: As of September 30, 201 4 Authorized Available Outstanding 2014 Plan 2005 Plan 2004 Directors Plan — — Total All stock option grants made under equity-based compensation plans were issued at exercise prices no less than the Company’s closing stock price on the date of grant. Options under the 2005 Plan and 2014 Directors Plan were determined by the Board of Directors or the Stock Option and Compensation Committee of the Board in accordance with the provisions of the respective plans. The terms of each option grant include vesting, exercise, and other conditions are set forth in a Stock Option Agreement evidencing each grant. No option can have a life in excess of ten (10)years. The Company records compensation expense for employee stock options based on the estimated fair value of the options on the date of grant using the Black-Scholes option-pricing model. The model requires various assumptions, including a risk-free interest rate, the expected term of the options, the expected stock price volatility over the expected term of the options and the expected dividend yield. Compensation expense for employee stock options is recognized ratably over the vesting term. Compensation expense recognized for options issued under the 2005 Plan was $160,000 and $353,000 for the three and six months ended September30, 2014, respectively. Compensation expense recognized for options issued under the 2005 Plan was $176,000 and $354,000 for the three and six months ended September30, 2013, respectively. Compensation expense recognized for restricted stock issued under the 2014 Directors Plan was $78,000 for the three and six months ended September30, 2014. Compensation expense recognized for restricted stock and options issued under the 2004 Directors Plan was $51,000 for the three and six months ended September30, 2013, respectively. All share-based compensation has been classified as general and administrative expense. 11 A summary of option activity under the Company’s stock plans for the six months ended September30, 2014 is presented below: Option Activity Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in Years) Aggregate Intrinsic Value Outstanding at March 31, 2014 $ 7.3 $ Granted - - Exercised ) - Forfeited or expired ) $ - Outstanding at September 30, 2014 $ 6.9 $ Exercisable at September 30, 2014 $ 6.5 $ The aggregate intrinsic value as of September30, 2014 in the table above is before applicable income taxes and represents the excess amount over the exercise price optionees would have received if all options had been exercised on the last business day of the period indicated, based on the Company’s closing stock price of $4.71 for such day. A summary of the Company’s non-vested options for the six months ended September30, 2014 is presented below: Nonvested Options Shares Weighted Average Grant-Date Fair Value Nonvested at March 31, 2014 $ Granted Vested ) Forfeited or expired ) Nonvested at September 30, 2014 $ The following table summarizes the weighted average characteristics of outstanding stock options as of September30, 2014: Outstanding Options Exercisable Options Range of Exercise Prices Number of Shares Remaining Life (Years) Weighted Average Price Number of Shares Weighted Average Price - 3.70 $ $ - 4.42 - 5.40 - 7.08 Total stock options $ $ There were 45,000 stock options and 16,561 restricted shares granted during the three and six months ended September30, 2014. There were 6,000 stock options and 9,000 restricted shares granted during the three and six months ended September 30, 2013. The value assumptions related to options granted during the six months ended September 30, 2014 were as follows: Exercise Price: Volatility: 63.98% Risk Free Rate: 1.74% Vesting Period (in years): 3 Forfeiture Rate: 4.51% Expected Life (in years): Dividend Rate: 0% As of September30, 2014, total unrecognized share-based compensation expense related to all unvested stock options was $1,767,000 which is expected to be expensed over a weighted average period of 3.2 years. 9. INCOME TAXES We utilize our estimated annual effective tax rate to determine our provision (benefit) for income taxes for interim periods. The income tax provision (benefit) is computed by taking the estimated annual effective tax rate and multiplying it by the year to date pre-tax book income (loss). We recorded income tax expense of $325,000 and $229,000 for the three months ended September30, 2014 and 2013, respectively. Our effective tax rate was 63.4% and 68.4% for the quarters ended September30, 2014 and 2013, respectively. We recorded an income tax expense (benefit) of ($426,000) and income tax expense of $335,000 for the six months ended September30, 2014 and 2013, respectively. Our effective tax rate was 65.4% and 71.1% for the six months ended September30, 2014 and 2013, respectively. 12 The effective tax rate for the three and six months ended September30, 2014 differs from the statutory rate of 34% as a result of the state taxes (net of federal benefit) and permanent differences. The Company is subject to taxation in the United States and two state jurisdictions. The preparation of tax returns requires management to interpret the applicable tax laws and regulations in effect in such jurisdictions, which could affect the amount of tax paid by the Company. Management, in consultation with its tax advisors, files its tax returns based on interpretations that are believed to be reasonable under the circumstances. The income tax returns, however, are subject to routine reviews by the various taxing authorities. As part of these reviews, a taxing authority may disagree with respect to the tax positions taken by management (“uncertain tax positions”) and therefore may require the Company to pay additional taxes. Management evaluates the requirement for additional tax accruals, including interest and penalties, which the Company could incur as a result of the ultimate resolution of its uncertain tax positions. Management reviews and updates the accrual for uncertain tax positions as more definitive information becomes available from taxing authorities, completion of tax audits, expiration of statute of limitations, or upon occurrence of other events. As of September30, 2014, there was no liability for income tax associated with unrecognized tax benefits. The Company recognizes accrued interest related to unrecognized tax benefits as well as any related penalties in interest income or expense in its consolidated condensed statements of operations, which is consistent with the recognition of these items in prior reporting periods. With few exceptions, the Company is no longer subject to U.S. federal, state, local, and non-U.S. income tax examination by tax authorities for tax years before 2009. EARNINGS PER SHARE Basic earnings per share is computed on the basis of the weighted average number of common shares outstanding. Diluted earnings per share is computed on the basis of the weighted average number of common shares outstanding plus the potentially dilutive effect of outstanding stock options using the “treasury stock” method. Reconciliations between the numerator and the denominator of the basic and diluted earnings per share computations for the three months ended September30, 2014 and 2013 are as follows: Three Months Ended September 30, 201 4 Net Income Shares Per Share (Numerator) (Denominator) Amount (in thousands) Basic income per share $ $ Effect of dilutive securities—Common stock options — — Diluted income per share $ $ Three Months Ended September 30, 201 3 Net Income Shares Per Share (Numerator) (Denominator) Amount (in thousands) Basic income per share $ $ Effect of dilutive securities — Common stock options — — Diluted income per share $ $ Reconciliations between the numerator and the denominator of the basic and diluted earnings per share computations for the six months ended September30, 2014 and 2013 are as follows: Six Months Ended September 30, 201 4 Net Income Shares Per Share (Numerator) (Denominator) Amount (in thousands) Basic income per share $ ) $ ) Effect of dilutive securities—Common stock options — — — Diluted income per share $ ) $ ) 13 Six Months Ended September 30, 201 3 Net Income Shares Per Share (Numerator) (Denominator) Amount (in thousands) Basic income per share $ $ Effect of dilutive securities — Common stock options — — Diluted income per share $ $ Basic and diluted loss per share are the same in periods of a net loss, because common share equivalents are anti-dilutive when a net loss is recorded. Diluted earnings per share does not include the impact of common stock options totaling 632,642 and 672,568 for the three months ended September30, 2014 and 2013, respectively, and 632,642 and 565,416 for the six months ended September30, 2014 and 2013, respectively, as the effect of their inclusion would be anti-dilutive. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This Report and other presentations made by Cyanotech Corporation (“CYAN”) and its subsidiary contain “forward-looking statements,” which include statements that are predictive in nature, depend upon or refer to future events or conditions, and usually include words such as “expects,” “anticipates,” “intends,” “plan,” “believes,” “predicts”, “estimates” or similar expressions. In addition, any statement concerning future financial performance, ongoing business strategies or prospects and possible future actions are also forward-looking statements. Forward-looking statements are based upon current expectations and projections about future events and are subject to risks, uncertainties and the accuracy of assumptions concerning CYAN and its subsidiary (collectively, the “Company”), the performance of the industry in which CYAN does business, and economic and market factors, among other things. These forward-looking statements are not guarantees of future performance. You should not place undue reliance on forward-looking statements. Forward-looking statements speak only as of the date of the Report, presentation or filing in which they are made. Except to the extent required by the Federal Securities Laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Our forward-looking statements in this Report include, but are not limited to: ● Statements relating to our business strategy; ● Statements relating to our business objectives; and ● Expectations concerning future operations, profitability, liquidity and financial resources. These forward-looking statements are subject to risk, uncertainties and assumptions about us and our operations that are subject to change based on various important factors, some of which are beyond our control. The following factors, among others, could cause our financial performance to differ significantly from the goals, plans, objectives, intentions and expectations expressed in our forward-looking statements: ● Environmental restrictions, soil and water conditions, levels of sunlight and seasonal weather patterns, particularly heavy rain, wind and other hazards; ● Consumer perception of our products due to adverse scientific research or findings, publicity regarding nutritional supplements, litigation, regulatory investigations or other events, conditions and circumstances involving the Company which receive national media coverage; ● The effects of competition, including tactics and locations of competitors and operating and market competition; ● Demand for our products, the quantities and qualities thereof available for sale and levels of customer satisfaction, including significant unforeseen fluctuations in global demand for products similar to our products; ● Our dependence on the experience, continuity and competence of our executive officers and other key employees; 14 ● The added risks associated with the current local, national and world economic crises, including but not limited to, the volatility of crude oil prices, inflation and currency fluctuations; ● Changes in domestic and/or foreign laws, regulations or standards, affecting nutraceutical products or our methods of operation; ● Access to available and reasonable financing on a timely basis; ● Changes in laws, corporate governance requirements and tax rates, regulations, accounting standards and the application to us or the nutritional products industry of new decisions by courts, regulators or other government authorities; ● The risk associated with the geographic concentration of our business; ● Acts of war, terrorist incidents or natural disasters; and Other risks or uncertainties described elsewhere in this Report and in other periodic reports previously and subsequently filed by us with the Securities and Exchange Commission. Overview: We are a world leader in the production of high value natural products derived from microalgae. Incorporated in 1983, we are guided by the principle of providing beneficial, quality microalgal products for health and human nutrition in a sustainable, reliable and environmentally sensitive operation. We are ISO9001:2008 compliant and GMP (Good Manufacturing Practices) certified by the Natural Products Association™, reinforcing our commitment to quality in our products, quality in our relationships (with our customers, suppliers, co-workers and the communities we live in), and quality of the environment in which we work. Our products include: ● Hawaiian Spirulina Pacifica ® - a nutrient-rich dietary supplement used for extra energy, a strengthened immune system, cardiovascular benefits and as a source of antioxidant carotenoids; and ● Hawaiian BioAstin ® natural astaxanthin - a powerful dietary antioxidant shown to support and maintain the body’s natural inflammatory response, to enhance skin, and to support eye and joint health. It has expanding applications as a human nutraceutical and functional food ingredient Microalgae are a diverse group of microscopic plants that have a wide range of physiological and biochemical characteristics and contain, among other things, high levels of natural protein, amino acids, vitamins, pigments and enzymes. Microalgae have the following properties that make commercial production attractive: (1)microalgae grow much faster than land grown plants, often up to 100 times faster; (2)microalgae have uniform cell structures with no bark, stems, branches or leaves, permitting easier extraction of products and higher utilization of the microalgae cells; and (3)the cellular uniformity of microalgae makes it practical to control the growing environment in order to optimize a particular cell characteristic. Efficient and effective cultivation of microalgae requires consistent light, warm temperatures, low rainfall and proper chemical balance in a very nutrient-rich environment, free of environmental contaminants and unwanted organisms. This is a challenge that has motivated us to design, develop and implement proprietary production and harvesting technologies, systems and processes in order to provide human nutritional products derived from microalgae. Our production of these products at the 90-acre facility on the Kona Coast of the island of Hawaii provides several benefits. We selected the Keahole Point location in order to take advantage of relatively consistent warm temperatures, sunshine and low levels of rainfall needed for optimal cultivation of microalgae. This location also offers us access to cold deep ocean water, drawn from an offshore depth of 2,000 feet, which we use in our Ocean-Chill Drying system to eliminate the oxidative damage caused by standard drying techniques and as a source of trace nutrients for microalgal cultures. The area is also designated a Biosecure Zone, free of pesticides and herbicides. We believe that our technology, systems, processes and favorable growing location generally permit year-round harvest of our microalgal products in a cost-effective manner. 15 Results of Operations The following tables present selected consolidated financial data for each of the periods indicated ($in thousands): Three Months Ended Six Months Ended September 30, 4 September 30, 3 September 30, 4 September 30, 3 Net sales $ Net sales increase % % Gross profit $ Gross profit as % of net sales % Operating expenses $ Operating expenses as % of net sales % Operating income $ $ $ ) $ Operating income as % of net sales % % )% % Income tax expense $ $ $ ) $ Net income $ $ $ ) $ Net sales by product Bulk sales Spirulina bulk $ Spirulina bulk sales increase (decrease) % % Astaxanthin bulk $ Astaxanthin bulk sales decrease )% )% Total Bulk sales $ Total Bulk sales (decrease) )% )% Packaged sales Spirulina packaged $ Spirulina packaged sales increase % % Astaxanthin packaged $ Astaxanthin packaged sales increase % % Total Packaged sales $ Total Packaged sales increase % % Comparison of the Three Months Ended September30, 2014 and 2013 Net Sales The net sales growth of 19% for the quarter was driven by a 47% increase in our packaged products consistent with our focus and investment in the consumer packaged goods side of our business. Within this growth, sales of packaged spirulina increased 52% and sales of packaged astaxanthin increased 45%. Sales of our bulk products decreased 24%, comprised of a 32% increase in sales of bulk spirulina offset by a 56% decrease in sales of bulk astaxanthin. The decrease in bulk astaxanthin sales is a result of lower inventory due to lower production from the fourth quarter of last year, coupled with higher demand for our packaged products. International sales represented 30% of net sales for the three months ended September30, 2014 compared to 37% for the same period a year ago. One customer accounted for 12% and 5% of total net sales for the three months ended September30, 2014 and 2013, respectively. Gross Profit Our gross profit percent of net sales increased by 8.2 points in the current quarter. Gross profit improved compared to the prior year due to improved product mix and cost reductions from improved astaxanthin production, higher than normal extraction yields and vendor cost reductions. Operating Expenses Operating expenses increased by $1,107,000 for the second quarter compared to the same period in last year. Included in this is an increase in general and administrative expenses of $909,000, or 72%, including an increase in legal costs of $771,000 driven by activities related primarily to depositions, preparation of experts’ reports and the rebuttal of plaintiff’s experts’ reports. Additionally, legal expenses in the second quarter of last year were net of insurance proceeds. Sales and marketing expenses increased $282,000, or 24%, due to an increase in brand development costs, advertising programs for our packaged products and the full year impact of staffing added last year. Income Taxes We recorded income tax expense of $325,000 in the current quarter compared to $229,000 for the same period last year. Our effective tax rate was 63.4% for the current quarter and 68.4% for the same period last year. The effective tax rate in the current year differs from the statutory rate of 34% as a result of state taxes (net of federal benefit) and permanent differences, primarily employee stock option expenses that are not deductible for tax purposes. 16 Comparison of the Six Months Ended September30, 2014 and 2013 Net Sales The net sales growth of 14% for the first six months of this year was driven by a 48% increase in our packaged products consistent with our focus and investment in the consumer packaged goods side of our business. Within this growth, sales of packaged spirulina increased 21% and sales of packaged astaxanthin increased 63%. Sales of our bulk products decreased 33%, comprised of a 37% increase in sales of bulk spirulina and a 65% decrease in sales of bulk astaxanthin. The decrease in bulk astaxanthin sales is a result of the lower production in the fourth quarter of last year, coupled with higher demand for our packaged products. International sales represented 27% of net sales for the six months ended September30, 2014 compared to 41% for the same period a year ago. One customer accounted for 12% and 5% of total net sales for the six months ended September30, 2014 and 2013, respectively. Gross Profit Our gross profit percent of net sales increased by 3.8 points in the first six months of this year. Gross profit improved compared to the prior year due to improved product mix and cost reductions from improved astaxanthin production, higher than normal extraction yields and vendor cost reductions. Operating Expenses Operating expenses increased by $2,535,000 for the six months ended September30, 2014, compared to the same period last year. Included in this is an increase in general and administrative expenses of $2,101,000, or 75%, including an increase in legal costs of $1,956,000 driven by activities related primarily to depositions, preparation of experts’ reports and the rebuttal of plaintiff’s experts’ reports. Additionally, legal expenses in the first quarter of last year were net of insurance proceeds. Sales and marketing expenses increased $512,000, or 23%, due to an increase in brand development costs, advertising programs for our packaged products and the full year impact of management level staffing added last year. Income Taxes We recorded income tax benefit of $426,000 for the first six months of this year compared to an expense of $335,000 for the same period last year. Our effective tax rate was 65.4% for the first six months compared to 71.1% for the same period last year. The effective tax rate in the current year differs from the statutory rate of 34% as a result of state taxes (net of federal benefit) and permanent differences, primarily employee stock option expenses that are not deductible for tax purposes. Variability of Results We have experienced significant quarterly fluctuations in operating results and such fluctuations could occur in future periods. We have, during our history, experienced fluctuations in operating results due to the following: changes in sales levels to our customers; competition including pricing, new products and shifts in market trends; production difficulties from environmental influences; increased production costs and variable production results due to inclement weather; and start up costs associated with new product introductions, new facilities and expansion into new markets. In addition, future operating results may fluctuate as a result of factors beyond our control such as foreign exchange fluctuations, changes in government regulations, and economic changes in the regions we have customers. A portion of our operating expenses are relatively fixed and the timing of increases in expense levels is based in large part on forecasts of future sales. Therefore, if net sales are below expectations in any given period, the adverse impact on results of operations may be magnified by our inability to effectively adjust spending in certain areas, or to adjust spending in a timely manner, as in personnel and administrative costs. We may also choose to reduce prices or increase spending in response to market conditions, and these decisions may have a material adverse effect on financial condition and results of operations. Liquidity and Capital Resources Cash Flows The following table summarizes our cash flows for the periods indicated ($in thousands): Six months ended September 30 3 Total cash (used in) provided by: Operating activities $ $ Investing activities ) ) Financing activities ) 2 Decrease in cash and cash equivalents $ ) $ ) Cash provided by operating activities increased $167,000 compared to the same period last year due primarily to higher payable and accrued liabilities, offset by increased receivables and inventory. This increase is a function of increased levels of inventory in packaged products to support the higher sales in this area. Cash used in investing activities in the current period includes capital expenditures of $2,001,000 for leasehold improvements and equipment acquisitions at our Kona facility compared to $2,610,000 during the same period last year. In the current year, $277,000 was funded by restricted cash compared to $1,350,000 last year. Restricted cash is provided from loan proceeds that can only be used to acquire certain new processing equipment and leasehold improvements. 17 Cash provided by financing activities in the period consists of proceeds from stock options exercised and principal payments on debt in the normal course of business. Sources and Uses of Capital At September30, 2014, our working capital was $7,503,000, a decrease of $1,395,000 compared to March31, 2014. The decrease is due to a lower cash balance as a result of investments in equipment and leasehold improvements. Cash and cash equivalents at September30, 2014 totaled $2,858,000, a decrease of $1,454,000 compared to March31, 2014. On September7, 2012, the Company completed a Term Loan Agreement with a lender providing for $5,500,000 in aggregate credit facilities pursuant to a Term Loan Agreement dated August14, 2012. The Term Loan Agreement is evidenced by promissory notes in the amounts of $2,250,000 and $3,250,000, and was secured under the provisions of a United States Department of Agriculture (“USDA”) Rural Development Guarantee program. The proceeds of the Term Loan can only be used for specific new processing equipment and leasehold improvements at its Kona, Hawaii facility. Until their disbursement for approved projects, the funds advanced are classified as restricted cash. As of September30, 2014 we have $1,091,000 in restricted cash set aside for capital projects currently in progress. Our results of operations and financial condition can be affected by numerous factors, many of which are beyond our control and could cause future results of operations to fluctuate materially as it has in the past. Future operating results may fluctuate as a result of changes in sales volumes to our largest customers, weather patterns, increased competition, increased materials, nutrient and energy costs, government regulations and other factors beyond our control. A significant portion of our expense levels are relatively fixed, so the timing of increases in expenses is based in large part on forecasts of future sales. If net sales are below expectations in any given period, the adverse impact on results of operations may be magnified by our inability to adjust spending quickly enough to compensate for the sales shortfall. We may also choose to reduce prices or increase spending in response to market conditions, which may have a material adverse effect on financial condition and results of operations. Based upon our current operating plan, analysis of our consolidated financial position and projected future results of operations, we believe that our operating cash flows, cash balances, and working capital will be sufficient to finance current operating requirements, debt service requirements, and routine planned capital expenditures, for the next twelve (12) months. We expect liquidity in the remainder of fiscal 2014 to be generated from operating cash flows. Outlook This outlook sectioncontains a number of forward-looking statements, all of which are based on current expectations. Actual results may differ materially. Our strategic direction has been to position the Company as a world leader in the production and marketing of high-value natural products from microalgae. We are vertically aligned, producing raw materials in the form of microalgae processed at our 90-acre facility in Hawaii, and integrating those raw materials into finished products. In fiscal 2014, our primary focus has been to put a scalable foundation in place, improving our processes, systems, facilities and organization. We will continue putting increased emphasis on our Nutrex Hawaii consumer products to introduce them to a broader consumer market than in prior years. Our focus going forward will continue to be to leverage our experience and reputation for quality, building nutritional brands which promote health and well-being. The foundation of our nutritional products is naturally cultivated Hawaiian Spirulina Pacifica® in powder and tablet form; and BioAstin® Hawaiian Astaxanthin™ antioxidant in extract, softgel caplet and micro-encapsulated beadlet form. Information about our Company and our products can be viewed at www.cyanotech.com and www.nutrex-hawaii.com. Consumer products can also be purchased online at www.nutrex-hawaii.com. We are focused on sustainability of production levels in order to promote growth in our astaxanthin and spirulina product lines. We will continue to improve and expand this line to meet the demand of consumers. We will continue to promote the nutritional superiority of Hawaiian grown spirulina and astaxanthin to maintain and expand market share. Significant sales variability between periods and even across several periods can be expected based on historical results. 18 Rising crude oil prices in prior years resulted in increased nutrient, utility and transportation costs which reflect and respond to oil prices. We feel that these conditions are likely to continue and/or reoccur from time to time in the future, and consequently, we are putting greater focus on prudent cost controls and expense avoidance. Gross profit margin percentages going forward will be impacted by production volumes and continued pressure on input costs and greater competition in the market place. This could cause margins to decline in future periods. We will continue to focus on higher margin consumer products that promote health and well-being. We are dedicated to continuous improvements in process and production methods to stabilize and increase production levels for the future. Producing the highest quality microalgae is a complex biological process which requires balancing numerous factors including microalgal strain variation, temperature, acidity, nutrient and other environmental considerations, some of which are not within our control. An imbalance or unexpected event can occur resulting in production levels below normal capacity. The allocation of fixed production overheads (such as depreciation, rent and general insurance) to inventories is determined based on normal production capacity. When our production volumes are below normal capacity limits, certain fixed production overhead costs cannot be inventoried and are recorded immediately in cost of sales. In addition, when production costs exceed historical averages, we evaluate whether such costs are one-time-period charges or an ongoing component of inventory cost. To manage our cash resources effectively, we will continue to balance production in light of sales demand, minimizing the cost associated with build-ups in inventory when appropriate. We could experience unplanned cash outflows and may need to utilize other cash resources to meet working capital needs. A prolonged downturn in sales could impair our ability to generate sufficient cash for operations and minimize our ability to attract additional capital investment which could become necessary in order to expand facilities, enter into new markets or maintain optimal production levels. Our future results of operations and the other forward-looking statements contained in this Outlook, in particular the statements regarding revenues, gross margin and capital spending, involve a number of risks and uncertainties. In addition to the factors discussed above, any of the following could cause actual results to differ materially: business conditions and growth in the natural products industry and in the general economy; changes in customer order patterns; changes in demand for natural products in general; changes in weather conditions; competitive factors, such as increased production capacity from competing spirulina and astaxanthin producers and the resulting impact, if any, on world market prices for these products; government actions and increased regulations both domestic and foreign; shortage of manufacturing capacity; and other factors beyond our control. Risk factors are discussed in detail in Item 1A in our Form10-K report for the year ended March31, 2014. We believe that our technology, systems, processes and favorable growing location generally permit year-round harvest of our microalgal products in a cost-effective manner. However, previously experienced imbalances in the highly complex biological production systems, together with volatile energy costs and rapidly changing world markets, suggest a need for continuing caution with respect to variables beyond our reasonable control. Therefore, we cannot, and do not attempt to, provide any definitive assurance with regard to our technology, systems, processes, location, or cost-effectiveness. Item 3. Quantitative and Qualitative Disclosures about Market Risk We do not enter into any transactions using derivative financial instruments or derivative commodity instruments and believe that our exposure to market risk associated with other financial instruments is not material. Item 4. Controls and Procedures (a) Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rules13a-15(e)and 15 (d)-15(e)under the Exchange Act that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Security and Exchange Commission’s rulesand forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow for timely decisions regarding required disclosure. Our management, with the participation of the Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the fiscal period covered by this Quarterly Report on Form10-Q. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of such date, our disclosure controls and procedures were effective to meet the objective for which they were designed and operate at the reasonable assurance level. This Form10-Q should be read in conjunction with Item 9A“Controls and Procedures” of the Company’s Form10-K for the fiscal year ended March31, 2014, filed June27, 2014. (b)
